Citation Nr: 0613682	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-29 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in September 2003, 
and a substantive appeal was received in October 2003.  The 
veteran testified at a Board hearing at the RO in March 2005.  


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

2.  The currently diagnosed post-traumatic stress disorder is 
not causally related to service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The VCAA 
requires notice to a claimant of how a VA service connection 
claim may be substantiated as to all five elements of such a 
claim, including degree of disability and effective date of 
disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2002 letter, which was sent prior to 
the issuance of the rating decision on appeal.  In it, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show evidence 
of a disease or injury in service that was incurred in or 
aggravated by service, a current disability, which medical 
evidence would show, and evidence of a relationship between 
the current disability and a disease or injury in service, 
which was usually shown by medical evidence.  In a separate 
October 2002 letter, VA acknowledged that he veteran had 
submitted a claim for service connection for post-traumatic 
stress disorder and that it may have to verify from official 
sources some of the events the veteran felt led to the onset 
of post-traumatic stress disorder.  Neither letter, however, 
provided the veteran with the evidence necessary to 
substantiate a claim for service connection for post-
traumatic stress disorder, which criteria is described in its 
own regulation.  The Board finds that the veteran has not 
been prejudiced by such failure, as it is clear that the 
veteran is aware of the evidence necessary to substantiate 
his claim.  For example, he asserts that he developed post-
traumatic stress disorder from an in-service stressor.  This 
allegation, if true, would substantiate his claim for service 
connection.  Further, in the September 2003 statement of the 
case, the RO provided the veteran with the specific 
regulation that addresses what is needed in a claim for 
service connection for post-traumatic stress disorder.

As to informing the veteran of which information and evidence 
he was to provide to VA, which information and evidence VA 
would attempt to obtain on his behalf and informing him that 
he should submit any evidence in his possession that 
pertained to the claim, VA asked that the veteran provide VA 
with the name of the person, agency, or company who had 
records that the veteran felt were relevant to decide his 
claim.  It stated it would need the addresses of the person, 
agency, or company and the approximate time frame of the 
treatment and the condition for which he was treated.  VA 
told the veteran that if any of these records were private 
medical records, he would need to complete the enclosed 
authorization so that VA could request those records on his 
behalf.  It noted that he could obtain those records as well 
and submit them.  Such language essentially informed the 
veteran that VA would obtain any information identified by 
the veteran and that the veteran could choose to submit 
private medical records.  Additionally, VA told him to tell 
it about any additional information or evidence the veteran 
wanted VA to obtain for him.  The Board finds that such 
constitutes informing the veteran to submit any evidence in 
his possession that pertains to the claim.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
evaluation or an effective date for the benefit if the claim 
should be granted.  See Dingess/Hartman, supra.  Even though 
the notice was inadequate on these two elements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection, as will be explained below.  As a 
result, any question as to the appropriate evaluation or 
effective date to be assigned is moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records that the veteran has 
identified.  VA has not provided the veteran with an 
examination in connection with his claim; however, the Board 
finds that VA was not under an obligation to have the veteran 
examined for this disability.  Specifically, under the law, 
an examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Here, the evidence does not indicate 
that post-traumatic stress disorder may be associated with 
the veteran's active service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  While the veteran has a current diagnosis of post-
traumatic stress disorder, there is a lack of evidence of any 
verified stressor.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Analysis

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder.  Service connection may be 
granted for current disability if it is the result of a 
disease contracted or an injury sustained while on active 
duty in the military.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as a 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

There is no competent evidence of record of the presence of a 
mental disorder while the veteran was on active duty.  The 
service medical records are silent as to complaints of, 
diagnosis of, or treatment for any mental disorders.  The 
veteran denied having frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort on a Report of Medical History he 
completed in October 1970.  Furthermore, clinical evaluation 
including a psychiatric evaluation was normal at the time of 
the veteran's October 1970 separation examination.  

There is no competent evidence of the presence of a psychosis 
within one year of the veteran's discharge.  The earliest 
post-service medical records associated with the claims file 
are dated many years after the veteran's discharge.  Service 
connection is not warranted on a presumptive basis.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for post-traumatic stress disorder, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).  

The veteran has been diagnosed with post-traumatic stress 
disorder as demonstrated by VA clinical records beginning in 
2002.   A May 2002 record includes the notation that the 
veteran remembered two buddies that died in Viet Nam and that 
he felt responsible for it somehow.  The diagnoses were post-
traumatic stress disorder and depressive disorder.  A 
November 2002 mental health intake assessment includes the 
notation that the veteran served in direct combat in Viet Nam 
for one year when he was in communications.  He had 
disturbing memories of this service and could not get over 
seeing his comrades killed.  A separate document dated the 
same day includes a diagnosis of post-traumatic stress 
disorder.  Other clinical records include diagnoses of post-
traumatic stress disorder without mention of the stressors or 
just a general reference to the veteran's Viet Nam service or 
combat.  

Significantly, the diagnoses of post-traumatic stress 
disorder documented in the records have not been based on a 
verified stressor or stressors.  The evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of post-traumatic stress 
disorder will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.  

The Board finds that the veteran did not engage in combat.  
The veteran's service personnel records demonstrate that he 
served in Viet Nam from January 1969 to January 1970.  
However, mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces.  Wood  v. Derwinski, 1 Vet. App. 190 (1991), affirmed 
on reconsideration, 1 Vet. App. 406 (1991).  The veteran's 
military occupational specialty was communications center 
specialist.  He testified in March 2005 that he was a 
switchboard operator while in Viet Nam.  The service 
personnel records reference his being a teletype operator 
while in Viet Nam.  This is not a combat specialist.  
Furthermore, he did not receive any awards or decorations 
indicative of participation in combat.  There is no objective 
evidence of record indicating that the veteran participated 
in combat.  

When there is a current diagnosis of post-traumatic stress 
disorder, the sufficiency of the claimed in-service stressor 
is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is still required.  38 C.F.R. § 3.304(f).  

The stressors reported by the veteran have varied over time.  
They consist of witnessing comrades being killed (November 
2002 Mental Health Intake Assessment), remembering two 
buddies who died in Viet Nam (May 2002 VA clinical record), 
the stress of being in a stockade and being hit over the head 
with a metal pipe (stressor statement received in October 
2002).  The veteran testified before the undersigned in March 
2005 that he was sent to the stockade for fighting and 
thought this was unjust as he was the only one sent to the 
stockade but there were other people fighting.  During one of 
the confinements he testified that he was sexually approached 
and then beat up by other inmates.  He denied ever actually 
being sexually abused.  The veteran also testified that, 
while in Viet Nam, he was bombed and he was shot at.  

The Board finds that the veteran has not provided sufficient 
descriptive information which would justify a search of 
military records in an attempt at verification.  He has not 
provided any dates, units involved or locations for his 
alleged Viet Nam stressors despite being informed in the 
October 2002 development letter of the requirement to be as 
specific as possible.  

There is evidence of record confirming the fact that the 
veteran was confined to the stockade during active duty and 
was involved in an altercation.  The service personnel 
records indicate that the veteran was confined for 97 days 
from July 1967 to October 1967 and for 51 days from November 
1967 to January 1968.  A Record of Court-Martial Conviction 
demonstrates that in July 1967, the veteran was sentenced to 
six months of hard labor for unlawfully striking 4 other 
servicemen on July 7, 1967.  The veteran has indicated that 
the second confinement was for conduct unbecoming a soldier.  
The veteran testified before the undersigned in March 2005 
that he was sent to the stockade for fighting and found it 
unjust that he was the only one sent when there were other 
people fighting.  He was confined a second time after an 
incident involving alcohol and a party.  He testified that 
during one of the confinements he was sexually approached and 
then beat up by other inmates.  He also testified, however, 
that he was never sexually abused or anything. 

While the fact that the veteran was put in the stockade has 
been verified, there is no verification of the veteran being 
hit over the head while in the stockade or being assaulted by 
other prisoners.  The service medical records are silent as 
to any trauma incurred by the veteran while incarcerated.  
The service medical records indicate that the veteran failed 
to keep several appointments in September and October of 1967 
while in the stockade.  The records do not indicate what the 
appointments were for.  A subsequent clinical record dated in 
October 1967 reveals that the veteran was being tested for 
something unrelated to head trauma or anything to do with a 
fight.  The Board finds it significant that the medical 
records from the veteran's incarceration were totally devoid 
of any evidence of trauma to the veteran.  

The stressors related to being imprisoned varied.  In his 
October 2002 stressor statement, the veteran reported that he 
was struck over the head with a metal pipe while in the 
stockade.  Subsequent stressor statements from the veteran 
fail to mention his being hit over the head while in the 
stockade.  In a November 2003 statement, the veteran only 
reports that the stress of being in the Frankfurt and 
Mannheim stockades was too much.  He testified before the 
undersigned in March 2005 that he was sent to the stockade 
for fighting and thought it unjust that he was the only one 
sent when there were other people fighting.  He alleged that 
he was assaulted by other inmates and that he was sexually 
approached but denied by sexually assaulted.  

The Board further notes that, while the veteran has alleged 
that being put in the stockade was a stressor for him, he has 
consistently failed to mention this stressor at any time 
while receiving treatment from VA for post-traumatic stress 
disorder.  All the VA clinical records which include 
diagnoses of post-traumatic stress disorder and evidence as 
to underlying stressors reported by the veteran indicate that 
these stressors were related to purported combat service in 
Viet Nam.  Due to this inconsistency in reporting the alleged 
stressors to health care professionals and to other 
inconsistencies in the reporting of the alleged incidents 
while in the stockade, the Board has placed significantly 
reduced probative value on the reports of his experiences 
while confined in the stockade.  

As noted above, post-traumatic stress disorder requires 
medical evidence establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  The Board finds 
the veteran's claim must be denied because, although he 
currently has a diagnosis of post-traumatic stress disorder 
which has been linked back to his service in Viet Nam by 
health care professionals, there is no credible supporting 
evidence of record verifying the veteran's alleged combat 
related stressors while he was in Viet Nam.  As noted above, 
the veteran has not provided sufficient descriptive evidence 
such as the date of the alleged stressor within one month, 
the location where the stressor occurred, the names of anyone 
involved or the unit the veteran was assigned to during the 
incident which would allow for a meaningful search of the 
military records in an attempt at verification.  The 
veteran's reports of stressors related to incarceration have 
been found to be of reduced probative value and also have not 
been verified.  Credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact  medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App.  389, 396 (1996).  Corroboration does not 
require" that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi  v. Brown, 10 Vet. App. 307, 
311 (1997).  On the other hand, whether a veteran has 
submitted sufficient corroborative evidence of claimed in-
service stressors is a factual determination.  Pentecost v. 
Principi, 16 Vet. App.  124 (2002).  The Board has determined 
that that the veteran has not submitted sufficient 
corroborative evidence of his claimed in-service stressors.  


ORDER

The appeal is denied.  



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


